DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-metallic thermally conductive enclosure” of claims 1 and 12 and the “exterior powder enclosure” of claims 2-6, in accordance to the elected embodiment I, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: The amendment of the Paragraph 0026 of the Specification is inconsistent with the recited limitations of claim 1, which is the intended basis for the changes in the disclosure. The Applicant has incorrectly indicated in amended Paragraph 0026 that the feature with numeral “13” (correctly shown in the replacement drawing Fig. 1(c)) is “an exterior powder enclosure”. The featured numeral “13” is the non-metallic thermally conductive enclosure conforming the surface of cap sealing inductor 12 and not an exterior powder enclosure and should not be associated with heat exchange array 16 in the last portion of Paragraph 0026. The “exterior powder enclosure” provides the indirect contact of the heat exchange array 16 with the thermally conductive powder 14. The non-metallic thermally conductive enclosure 13 provides the indirect contact of the cap sealing inductor 12 with the thermally inductive powder 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terano [U.S. Patent No. 6713735] in view of Landfors [U.S. Patent No. 4251713] and Kurokawa [U.S. Patent No. 5455457].
Regarding claim 1, Terano discloses a cap sealing electric inductor assembly (e.g., 20, column 2, lines 55-60, Figures 1-6) comprising: 
a cap sealing electric inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the cap sealing electric inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the cap sealing electric inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the cap sealing electric inductor (e.g., thermal conductive material 39 on coil 31 or thermally conductive material 38 on outer surface of core 32 with inductor 31); and

Terano discloses the instant claimed invention discussed above except for the thermally conductive material is powder having a thermal conductivity greater than 30 W/m*K.
Landfors discloses a thermally conductive powder 35 (e.g., magnesium oxide, column 3, lines 50-55, Fig. 3) in direct contact with the surface of coil 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.
Kurokawa discloses a thermally conductive material (e.g., magnesium oxide) having a thermal conductivity greater than 30 W/m*K [Col. 4, Lines 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermally conductive material 
Regarding claim 2, Terano discloses the thermally conductive material (powder material as disclosed in claim 1 in view of Landfors) is contained within an exterior enclosure (e.g., within enclosure 34, 35, 36) in which the cap sealing electric inductor (e.g., 31 with core 32) is encased and the heat exchanger array 40 is in the indirect heat transfer contact with the thermally conductive material (38, 39) via a thermally conductive section of the exterior powder enclosure (e.g., cover plate 35).
Regarding claim 3, Terano discloses the exterior enclosure further comprises the non-metallic thermally conductive enclosure (e.g., 34, 36) conforming to the outer surface area of the cap sealing electric inductor (e.g., inductor comprising coil 31 with core 32).
Regarding claim 4, Terano discloses the thermally conductive material is contained within an exterior enclosure (34, 36) in which the cap sealing electric inductor (coil 31 with core 32) is encased and a heat absorbing element (e.g., 42, column 4, lines 50-52) of the heat exchanger array 40 comprises a section of the exterior enclosure in direct heat transfer contact with the thermally conductive material 38 (e.g., with the option of layer 35 not used) in the exterior powder enclosure.
Regarding claim 5, Terano discloses the exterior enclosure (34, 36, column 3, lines 53-67) further comprises the non-metallic thermally conductive enclosure conforming to 
Regarding claim 8, Landfors discloses the thermally conductive powder 35 comprises a magnesium oxide composition [Col. 3, Lines 50-55, Fig. 3].
Regarding claim 9, Terano discloses the cap sealing electric inductor (comprising coil 31 and core 32) is formed from one or more litz wires (e.g., coil 31 is formed from litz wire, column 3, lines 35-37).
Regarding claim 10, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of a multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of a multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.

Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of a multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of a multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 18, Terano discloses a cap sealing electric inductor assembly (e.g., 20, column 2, lines 55-60, Fig. 1-6) comprising:
a cap sealing electric inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the cap sealing electric inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the cap sealing electric inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 
a heat exchanger array (e.g., 40, column 4, lines 35-39, Figure 3, 8) either in a direct heat transfer contact (e.g., portion 42 directly in contact with thermally conductive material 38 without the use of plate 35, column 4, lines 23-24) or an indirect heat transfer contact (e.g., indirect contact with material 38 if plate 35 is used) with the thermally conductive material, the heat exchanger array configured to transfer heat generated by an electrical operation of the cap sealing inductor from the thermally conductive material to ambient (column 4, lines 60-62).
Terano discloses the instant claimed invention discussed above except for the thermally conductive material is a magnesium oxide powder composition having a thermal conductivity greater than 30 W/m*K.
Landfors discloses a thermally conductive powder 35 is magnesium oxide powder composition (column 3, lines 50-55, Fig. 3) in direct contact with the surface of coil 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnesium oxide powder composition to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermally conductive material is magnetic oxide having a thermal conductivity greater than 30 W/m*K as taught by Kurokawa to the structure of Terano in view of Landfors to provide the coil device with an insulating material that has a high thermal conductivity to effectively transfer heat to the heat exchanger.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terano [U.S. Patent No. 6713735] in view of Landfors [U.S. Patent No. 4251713], Kurokawa [U.S. Patent No. 5455457] and McGhee et al. [U.S. Patent No. 3405066].
Regarding claim 12, Terano discloses an inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the inductor (e.g., thermal conductive material 39 on coil 31 or thermally conductive material 38 on outer surface of core 32 with inductor 31); and

Terano discloses the instant claimed invention discussed above except for an explicit disclosure that the inductor is an electric power transformer, the thermally conductive material is powder having a thermal conductivity greater than 30 W/m*K.
However, Terano discloses that the inductor 31 can be two or more inductors arranged with the core 32 to suit any particular application (column 3, lines 44-46).
Landfors discloses a thermally conductive powder 35 (e.g., magnesium oxide, column 3, lines 50-55, Fig. 3) in direct contact with the surface of coil 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.
Kurokawa discloses a thermally conductive material (e.g., magnesium oxide) having a thermal conductivity greater than 30 W/m*K [Col. 4, Lines 1-4].

McGhee discloses electric power transformers (column 1, lines 24-26) using thermally conductive materials (i.e., magnesium oxide, column 2, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have power transformers use thermally conductive materials as taught by McGhee to the inductor structure of Terano in view of Landfors and Kurokawa to provide transformers with an improved thermal properties of the dielectrics for dissipating heat particularly on large capacity power transformers.
Regarding claim 13, Terano discloses the electric inductor (comprising coil 31 and core 32) is formed from one or more litz wires (e.g., coil 31 is formed from litz wire, column 3, lines 35-37).
Regarding claim 14, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of a multiple strands in the one or more litz wires is formed by the thermally conductive powder.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of a multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 15, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of a multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of a multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing 
Regarding claim 16, Landfors discloses the thermally conductive powder 35 comprises a magnesium oxide composition [Col. 3, Lines 50-55, Fig. 3].

Response to Arguments
Applicant's argument filed 24 January 2022 have been fully considered but they are not persuasive. The Applicant argues that a person of ordinary skill in the art would not be led to the cap sealing inductor assembly of claim 1 by the reference Landfors use of magnesium oxide powders for electric resistant heating coil. 
The Examiner disagrees. Landfors teaches the use of thermally conductive powder 35 of high thermal conductivity and good insulating property (column 3, lines 50-55) to conduct heat from a heat source e.g., 34. The heating coil 34, regardless of being resistive, it is a heat source where thermally conductive powder like magnesium oxide plays an important role in heat transmission. Therefore, it would have been obvious that a person of ordinary skill in the art would use the magnesium oxide powder of Landfors to the cap sealing inductor of Terano for efficiently transmitting heat by conforming to the shape of the inductor and heat exchange device, since powder can reach tight spaces to draw the heat.
With regards to Kurokawa, the Applicant argues that the magnesium oxide of Kurokawa is in a solid state and not a powder. The Examiner explains that the magnesium oxide of Kurokawa, regardless of being solid, still have the thermal 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837